Filed Pursuant to Rule 424(b)(3) under the Securities Act of 1933 Registration No. 333-157086 PROSPECTUS PEAPACK-GLADSTONE FINANCIAL CORPORATION Fixed Rate Cumulative Perpetual Preferred Stock, Series A, No Par Value Warrant to Purchase 143,139 Shares of Common Stock, No Par Value 143,139 Shares of Common Stock, No Par Value This prospectus relates to the potential resale from time to time by selling securityholders of some or all of the shares of our Fixed Rate Cumulative Perpetual Preferred Stock, Series A, or senior preferred stock, a warrant to purchase 143,139 shares of common stock, or the warrant, and any shares of common stock issuable from time to time upon exercise of the warrant.In this prospectus, we refer to the shares of senior preferred stock, the warrant and the shares of common stock issuable upon exercise of the warrant, collectively, as the securities.The senior preferred stock and the warrant were originally issued by us pursuant to the Letter Agreement dated January 9, 2009, and the related Securities Purchase Agreement – Standard Terms, between us and the United States Department of the Treasury, which we refer to as the initial selling securityholder, in a transaction exempt from the registration requirements of the Securities Act of 1933, as amended, or the Securities Act. The initial selling securityholder and its successors, including transferees, which we collectively refer to as the selling securityholders, may offer the securities from time to time directly or through underwriters, broker-dealers or agents and in one or more public or private transactions and at fixed prices, prevailing market prices, at prices related to prevailing market prices or at negotiated prices.If these securities are sold through underwriters, broker-dealers or agents, the selling securityholders will be responsible for underwriting discounts or commissions or agents’ commissions. We will not receive any proceeds from the sale of securities by the selling securityholders. The senior preferred stock is not listed on an exchange and, unless requested by the initial selling securityholder, we do not intend to list the senior preferred stock on any exchange. The common stock of Peapack-Gladstone is listed on the NASDAQ Global Select Market under the symbol “PGC”.On February 2, 2009, the closing price for the common stock was $24.15 per share. Investing in our securities involves risks.You should carefully review the information contained in this prospectus under the heading “Risk Factors” beginning on page 2 of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION, NOR ANY BANK REGULATORY AGENCY, NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE NOT DEPOSITS OR ACCOUNTS OR OTHER OBLIGATIONS OF ANY BANK OR SAVINGS ASSOCIATION AND ARE NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE COMMISSIONER OF BANKING AND INSURANCE OF THE STATE OF NEW JERSEY OR ANY OTHER GOVERNMENTAL AGENCY. Our principal executive offices are located at 158 Route 206 North, Gladstone, New Jersey 07934 and our telephone number is (908) 234-0700. The date of this prospectus is February 12, 2009. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 2 FORWARD-LOOKING STATEMENTS 9 INFORMATION ABOUT PEAPACK-GLADSTONE 10 DESCRIPTION OF CAPITAL STOCK 11 DESCRIPTION OF WARRANT 17 USE OF PROCEEDS 18 RATIOS OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS 18 PLAN OF DISTRIBUTION 19 SELLING SECURITYHOLDERS 20 LEGAL MATTERS 21 EXPERTS 21 WHERE YOU CAN FIND MORE INFORMATION 22 ABOUT THIS PROSPECTUS Unless this prospectus indicates otherwise or the context otherwise requires, the terms “we,” “our,” “us,” “Peapack-Gladstone Financial Corporation,” “Peapack-Gladstone” or the “Corporation” as used in this prospectus refer to Peapack-Gladstone Financial Corporation and its subsidiaries including Peapack-Gladstone Bank.The term the “Bank” as used in this prospectus refers to Peapack-Gladstone Bank. We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the securities. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.Because it is a summary, it does not contain all of the information that you should consider before investing in our securities.You should read the entire prospectus carefully, including the “Risk Factors” section and the other documents we refer to and incorporate by reference, in order to understand this offering fully.In particular, we incorporate important business and financial information into this prospectus by reference. Peapack-Gladstone Financial Corporation is a bank holding company registered under the BankHolding Company Act of 1956, as amended. The Corporation was organized under the laws of the State of New Jersey in August 1997, by the Board of Directors of Peapack-Gladstone Bank, its principal subsidiary, to become a holding company for the Bank. The Bank is a state-chartered commercial bank founded in 1921 under the laws of the State of New Jersey.The Bank is a member of the Federal ReserveSystem.The Bank offers financial services through 22 full-service banking offices and one mini-branch.The Bank maintains nine branches and one auxiliary office in SomersetCounty, eight in MorrisCounty,three in HunterdonCounty, one in MiddlesexCounty and one in UnionCounty. On January 9, 2009, Peapack-Gladstone entered into a Letter Agreement and a Securities Purchase Agreement – Standard Terms with the Treasury, pursuant to which Peapack-Gladstone agreed to issue and sell, and the Treasury agreed to purchase, (i) 28,685 shares of Peapack-Gladstone’s Fixed Rate Cumulative
